1
                                                                            FILED

                                                                            AUG 6,2015 

1                                                                  In the Office of the Clerk of Court 



I

~
                                                                 W A State Court of Appeals, Division III 





t
i
I
1




                IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                   DIVISION THREE 


     STATE OF WASHINGTON,                        )


I
         v.
                         Respondent,
                                                 )
                                                 )
                                                 )
                                                 )
                                                          No. 32306-4-III




I
   SERVANDO ALONSO FLORES,
                                                 )
                                                 )
                                                 )
                                                          UNPUBLISHED OPINION

                         Appellant.              )

           FEARING, J. - Servando Alonso Flores challenges a search warrant for a mobile

     home in which drug task force officers found controlled substances. He also challenges

     the sufficiency of evidence to convict him of manufacturing marijuana. We reject both

     contentions and affmn his convictions.

                                              FACTS

           On March 26, 2013, the Columbia River Drug Task Force (task force) arrested a

     gentleman in Wenatchee for possessing methamphetamine with intent to deliver and for

     driving with a suspended license. The gentleman had a lengthy criminal history in

     Washington, Oregon, New York, and South Dakota, which history included convictions
No. 32306-4-III
State v. Flores


for narcotics, theft, forgery, bail jumping, and insurance fraud. In exchange for

amelioration of charges arising from his conduct in Wenatchee, the gentleman agreed to

cooperate as a confidential informant for the task force. The task force named him

"Informant 599."

       Informant 599 sang like a canary and revealed to the task force details about his

methamphetamine suppliers, the criminal organization to which the suppliers belonged,

and the location of the organization's base of operations. The base was a mobile home

located at 16258 NW Road 1, Quincy. The task force researched and discovered that

Vianey Villa Ambriz' driver's license listed 16258 NW Road 1 as his address. Informant

599 also physically described "Wedo," the leader of the organization, who the task force

believed was Ambriz.

      Informant 599 identified "Alonso" as a prit11ary contact in the criminal

organization, but stated that Alonso fled to Mexico after law enforcement seized a large

amount of his cash during an arrest in 2011. The task force researched and identified

"Alonso" as defendant Servando Alonso Flores.

      On March 27, 2013, Informant 599 began conducting controlled buys for the task

force. Between March 27 and May 30, 2013, the task force completed eight controlled

purchases of methamphetamine from the organization Informant 599 identified.

      In May 2013, Alonso resurfaced in Wenatchee and offered to sell Informant 599

methamphetamine. Informant 599, without notifying the task force, accompanied

                                            2

No. 32306-4-III
State v. Flores


another Wenatchee area methamphetamine dealer to the organization's mobile home in

Quincy in order to purchase methamphetamine from Alonso. Informant 599 later

reported to the task force that Alonso possessed no methamphetamine, but another

unidentified Hispanic man sold Informant 599 heroin.

       On June 7 and June 11,2013, Informant 599 assisted the drug task force in two

controlled buys from members of Servando Alonso Flores' and Vianey Ambriz'

organization. Informant 599, on both days, purchased methamphetamine from suppliers

at a Shell station near the Quincy mobile home. In an affidavit in support of a search

warrant, Jeff Dilks, a Chelan County Sheriffs Office Detective and member of the task

force, declared he observed the following on June 7:

              At 1608 hours, a gray Ford pickup, WA license B27875U, entered
      the parking lot. It came from behind me, so I do not know where it came
      from. It was occupied by two Hispanic males. The pickup parked next to
      the informant's vehicle so that its passenger side was next to the
      informant's driver's side. The Hispanic male passenger got out of the
      pickup and walked to the informant's driver's door. I saw a brief hand to
      hand exchange before the suspect returned to the pickup. Because I was
      trying to relay my observations to [Detectives] Orrell & Giacomazzi while
      watching the transaction, I did not get a great view of the suspect, even
      though I was watching through binoculars. He was about 5' 10", 240
      pounds, appeared to be in his late 20's to mid 30's, and wore a white tank
      top.
              The suspect returned to the pickup and they remained parked next to
      each other for about a minute. The pickup then pulled out of the parking lot
      and traveled west on NW Road 1 toward the trailer. I had asked Detective
      Giacomazzi to follow the pickup after the transaction. The trailer at 16258
      NW Road 1 is less than one-quarter of a mile from the gas station. The
      pickup was parked unoccupied in the driveway directly in front of the
      trailer by the time Giacomazzi drove by. Giacomazzi was only 30 to 45

                                            3

     No. 32306-4-III
     State v. Flores


           seconds behind the pickup, so the two occupants would have had to enter
           the trailer after getting out of the pickup.

     CP at 39 (emphasis added).

           In the same affidavit, Detective Dilks averred that he observed the following on

     June 11:

                    We waited at the gas station for the next 45 minutes, but the Ford
           pickup did not arrive. Gordo would not answer his phone. I told the
           informant to call Gordo's boss, "Wedo", & complain. Wedo did not
           answer. The informant offered to go directly to the trailer to see who might
           be there.
                   At 2032 hours, the informant drove the short distance to the trailer.
           All 5 CRDTF [task force] members drove by the trailer at intervals. I saw
           the informant leaning on his vehicle talking to a Hispanic male in the front
           yard. The Hispanic male had a cell phone to his ear. The informant later
           told me that this was Wedo. During subsequent passes, we could not see
           the informant or the Hispanic male in the front yard, so we assumed that he
           had either gone inside the trailer or was sitting in his vehicle.
                   A short time later, both the informant and the Hispanic male were
           sitting on the front porch of the trailer. The informant left the trailer and
           returned to the gas station at about 2045 hours. He called me to tell me that
           We do had suggested that he could go to Bridgeport to buy
           methamphetamine from Wedo's cousin.
                   As the informant was telling me this, the gray Ford pickup, WA
           license B27875U, arrived at the gas station. The Hispanic male driver was
           the sole occupant. The pickup drove to the dirt parking lot on the west side
           and the informant followed. The informant parked on the passenger side of
           the pickup, got out of his vehicle, and into the passenger side of the pickup
           at about 2049 hours. He was inside the pickup for about a minute before he
           returned to his vehicle.
                   The pickup left the gas station parking lot and drove directly to the
           trailer at 16258 NW Road 1. The driver got out of the pickup and walked
           to the front door of the trailer. He was last seen by Sgt. Foreman with his
           hand on the door knob as ifhe were about to enter the trailer.
                   I contacted the informant while still at the gas station. He gave me a
           plastic bag that contained approximately 28 grams of methamphetamine
\

1                                                4

No. 32306-4-111
State v. Flores


      (field test positive). I followed the infonnant back to Wenatchee and
      searched him at approximately 2146 hours. I also searched his vehicle.
              The infonnant told me that he was surprised when Wedo greeted
      him at the trailer. The infonnant complained that he had arranged to meet
      Gordo at the gas station and that Gordo had failed to appear. Wedo tried to
      call Gordo but received no answer. Wedo told the infonnant that Alonso
      was inside the trailer and might be able to help him. The infonnant went
      inside the trailer and found Alonso in a back bedroom. Alonso was
      smoking methamphetamine in a glass pipe. He offered some to the
      infonnant, but the infonnant claims that he declined. Alonso showed the
      infonnant a bag that contained approximately 1/8 ounce of
      methamphetamine and told the informant, "This is what you'd get" if the
      infonnant bought an ounce from him. The infonnant declined because of
      his previous experience with Alonso at the trailer, where Alonso could not
      produce any methamphetamine and delivered heroin instead.

CP at 40-41.

      In concluding his affidavit, Detective Jeff Dilks stated:

              Suspects in two separate controlled purchases of methamphetamine
      on June 7 & June 11,2013 have gone directly to the trailer at 16258 NW
      Road 1 immediately after the transactions. Based on my training &
      experience I believe that the suspects took the CRDTF recorded buy money
      back to someone at the trailer,and that this money, as well as the proceeds
      from other drug sales, are kept in the trailer. The infonnant has provided
      infonnation that Vianey Villa Ambriz, AKA "Wedo", has used this trailer
      as base for drug trafficking for over one year. On June 11, the infonnant
      saw Servando Alonso Flores, AKA "Alonso", smoking methamphetamine
      in the trailer. Flores had an estimated 118 ounce of methamphetamine in his
      posseSSIOn.
              Based on the above information I have probable cause to believe that
      the trailer at16258 is used to facilitate drug trafficking and that
      methamphetamine and/or the proceeds of methamphetamine sales are kept
      inside the trailer.

CP at 41-42.




                                            5

No. 32306-4-III
State v. Flores


       Based on Jeff Dilks' affidavit, the task force sought a search warrant in Chelan

County Superior Court to search: (l) the mobile home located at 16258 NW Road 1,

Quincy, (2) the pickup truck in which Informant 599's suppliers arrived during the

controlled buys, (3) the person of Vianey Villa Ambriz, and (4) the person of Servando

Alonso Flores. The superior court granted the search warrant. Jeff Dilks did not sign the

affidavit before the superior court signed the warrant.

       On June 12,2013, the task force executed the search warrant at the Quincy mobile

home. Task force members knocked and, when no one answered, opened the door with a

battering ram. The officers found no one inside the home. In a locked bedroom, officers

found a paystub belonging to Servando Alonso Flores, a red digital scale with a white

powdery residue thereon, a plastic bag, a safe containing a transactions ledger, and a

plastic toy duck containing twenty two grams of methamphetamine.

       In the search of the remainder of the mobile home, the task·force found money

transfer receipts, a bag of root starter material for plants, a wooden table and a grow light,

plastic starter plant trays, strands of twine draped across the living room ceiling, and a

bag of chicken feed. In the kitchen, the task force found a title for a 1990 Chevy K I

pickup registered to Vianey Villa Ambriz. They found coffee filters but no coffee pot.

The task force also found a container of methylsulfonylmethane, a container of inositol

powder, ajug of acetone, and fertilizer. The task force found, adjacent to the mobile

home, animal pens and chicken coops containing forty nine marijuana starter plants

                                              6

    No. 32306-4-II1
    State v. Flores


    approximately six to twelve inches tall.

           During the task force search, Vianey Villa Ambriz and Servando Alonso Flores

    fortuitously drove into the driveway in a 1990 Chevy Kl pickup. As two task force

    members approached the car, the officers saw two marijuana plants near Flores' feet

    similar in size and appearance to the marijuana plants discovered in the chicken coop.

    The task force arrested Villa and Flores.

                                             PROCEDURE

           The State of Washington charged Servando Alonso Flores with one count of

    manufacturing marijuana and one count of possession of methamphetamine. The State

    later amended the charges to add one count of possession of methamphetamine with

    intent to deliver in a protected zone.

           Servando Alonso Flores filed a CrR 3.6 motion to suppress all evidence obtained

    during the search of the mobile home and his body. He argued that the search warrant

    was not based on probable cause.

           The trial court granted Servando Alonso Flores' motion to suppress because


I   Detective Jeff Dilks failed to sign the probable cause affidavit. In so ruling, however, the

    trial court noted that Detective Dilks' observations of Informant 599's suppliers returning

    directly to the Quincy mobile home after the June 7 and June 11 controlled buys

    established probable cause, citing an Eighth Circuit Court of Appeals case, United States

    v. El-Alamin, 574 F.3d 915 (8th Cir. 2009). In addition, the trial court observed that

                                                 7

No. 32306-4-II1
State v. Flores


Informant 599's statements to the task force, about observing Flores smoking

methamphetamine, did not establish probable cause to search Flores' person due to the

informant's lack of proven reliability.

       The State filed a copy of the affidavit signed by leffDilks and moved the trial

court to reconsider its decision to grant Servando Flores' motion to suppress. The trial

court modified its earlier ruling by allowing evidence obtained through the search of the

mobile home. The trial court confirmed its ruling suppressing evidence obtained through

the search of Flores' person. The State does not appeal the latter ruling.

       A jury found Servando Alonso Flores guilty of all charges, and found by special

verdict that Flores possessed a controlled substance with intent to deliver within one

thousand feet of a school bus route stop. The trial court sentenced Flores to sixty four

months of confinement on the conviction for possession with intent to deliver

methamphetamine within one thousand feet of a school bus route stop. The trial court

dismissed Flores' other conviction for possession of methamphetamine as merging with

this count. Flores received a twelve month sentence for the charge of manufacturing

marijuana.

                                 LAW AND ANALYSIS

       On appeal, Servando Alonso Flores argues: (1) probable cause did not support the

search warrant issued by the trial court for the Quincy mobile home, and (2) insufficient




                                             8

No. 32306-4-III
State v. Flores


evidence supports the jury's verdict declaring him guilty of manufacturing marijuana. He

asks this court to reverse his convictions. We reject both arguments.

                                      Probable Cause

       Servando Flores argues that task force observations of two of Informant 599's

methamphetamine suppliers returning to the mobile home after the June 7 and June 11

sales do not establish probable cause to search the home. Flores emphasizes that none of

the controlled buys arranged by the task force involved Flores or occurred at the trailer

location and that the confidential informant lacked a history of reliability to support his

allegations. The State responds that trailing the methamphetamine suppliers to the

Quincy mobile home after the controlled buys justified issuance of a warrant.

       The Fourth Amendment and article I, section 7 of our state constitution require

that a search warrant issue only upon a determination of probable cause by a neutral

magistrate. State v. Myers, 117 Wash. 2d 332, 337, 815 P.2d 761 (1991). Probable cause

exists where there are facts and circumstances sufficient to establish a reasonable

inference that the defendant is involved in criminal activity and that evidence of the

criminal activity can be found at the place to be searched. State v. Maddox, 152 Wash. 2d
499, 505,98 PJd 1199 (2004). Probable cause requires (1) a nexus between criminal

activity and the item to be seized, and (2) a nexus between the item to be seized and the

place to be searched. State v. Thein, 138 Wash. 2d 133, 140, 977 P.2d 582 (1999). The

affidavit of probable cause must show criminal activity is at least probable. State v. Ellis,

                                              9

No. 32306-4-III
State v. Flores


178 Wash. App. 801, 805-06, 327 P.3d 1247 (2014). Evidence obtained from a warrant

issued without sufficient probable cause should be suppressed under the fruit of the

poisonous tree doctrine. State v. Eisfeldt, 163 Wash. 2d 628, 640, 185 P.3d 580 (2008).

The trial court's assessment of probable cause is a legal conclusion we review de novo.

State v. Neth, 165 Wash. 2d 177, 182, 196 P.3d 658 (2008).

       Servando Alonso Flores argues that the trial court's reliance on United States v.

El-Alamin, 574 F.3d 915 (8th Cir. 2009) was misplaced. He urges this court to instead

look to State v. G.M v., 135 Wash. App. 366, 144 P.3d 358 (2006), which he maintains

requires that officers observe an individual both leaving from and returning to a residence

before a nexus can be established between the criminal activity and the place to be

searched.

       In United States v. El-Alamin, the Eighth Circuit held that an affidavit established

probable cause to search Malik EI-Alamin's residence. An officer witnessed EI-Alamin

participate in a controlled narcotics buy with a confidential informant and then return

directly to his home after the transaction. Before the controlled buy, the confidential

informant identified EI-Alamin, disclosed that EI-Alamin belonged to the Gangster

Disciples street gang, and stated he made drug purchases in the past from EI-Alamin at

his residence. The appeals court held that such information was sufficient to lead a

prudent person to believe that there is a fair probability that contraband or evidence of a

crime would be found in EI-Alamin's residence.

                                             10 

No. 32306-4-III
State v. Flores


       The facts in El-Alamin, while similar, differ from the case on appeal because none

of the controlled buys organized by the drug task force involved Servando Alonso Flores

or Vianey Villa Ambriz. Nor did the task force have evidence that the suppliers at the

June 7 and June 11 controlled buys originated from the Quincy mobile home before

seeing them return to the home after the sales. El-Alamin was based on more than

officers' observations of EI-Alamin returning to his house after a controlled buy.

Officers relied on their informant's statements that he purchased cocaine from EI-Alamin

at his residence in the past and the officers confirmed the confidential informant's

disclosure that EI-Alamin was a member of the Gangster Disciples street gang. In the

case on appeal, Informant 599 had not yet proven reliable.

       State v.   aM v., 135 Wash. App. 366 (2006) helps Alonso Flores' case, but not              I
enough to justify reversal of the trial court's decision to deny his motion to suppress

evidence obtained in the search of the Quincy mobile home. In G.M        v., we determined
that probable cause supported issuance of a search warrant for G.M.V.'s parents' home

based on her boyfriend Ivan Longoria's participation in controlled buys with police in

Moses Lake. Longoria, who lived with G .M. V. at her parents' home, sold marijuana to a

confidential police informant. Law enforcement officers twice observed Longoria leave

the home, drive directly to the sale location, and return directly to the home after the sale.

Nevertheless, we did not hold that observations of leaving and returning to the home

were a requirement for probable cause.

                                              11
                                                                                                 I
                                                                                                 t
No. 32306-4-III
State v. Flores


       In the case on appeal, task force officers lacked evidence that the two suppliers

lived at the mobile home or came from the home before the sale. Nevertheless,

observations that the suppliers returned to the Quincy home corroborate Informant 599's

earlier disclosures that the criminal organization utilized the mobile home as a base of

operations. Observance of the suppliers returning to the mobile home after both

controlled buys provided the requisite nexus between the items to be seized and the

location to be searched. A reasonable person would conclude that the mobile home likely

contains evidence of a crime.

                                  Sufficiency of Evidence

       Servando Alonso Flores next contends that insufficient evidence supports his

conviction for manufacture of marijuana. We disagree.

       Evidence is sufficient if, after viewing it in the light most favorable to the State, a

rational trier of fact could find each element of the crime beyond a reasonable doubt.

State v. Witherspoon, 180 Wash. 2d 875, 883,329 P.3d 888 (2014); State v. Green, 94

Wn.2d 216,221-22,616 P.2d 628 (1980). A defendant challenging sufficiency of the

evidence at trial admits the truth of the State's evidence and all reasonable inferences

therefrom. Witherspoon, 180 Wash. 2d at 883. A verdict may be supported by either

circumstantial or direct evidence, as both may be equally reliable. State v. Brooks, 45
Wash. App. 824, 826, 727 P.2d 988 (1986).




                                              12 

No. 32306-4-III
State v. Flores


       A jury may draw inferences from evidence so long as those inferences are

rationally related to the proven facts. State v. Jackson, 112 Wash. 2d 867, 875, 774 P.2d
1211 (1989). A rational connection must exist between the initial fact proven and the

further fact presumed. Jackson, 112 Wash. 2d at 875. An inference should not arise when

other reasonable conclusions follow from the circumstances. State v. Bencivenga, 137

Wn.2d 703,711,974 P.2d 832 (1999). The jury may infer from one fact the existence of

another essential to guilt, if reason and experience support the inference. Tot v. United

States, 319 U.S. 463, 467, 63 S. Ct. 1241,87 L. Ed. 1519 (1943).

       A conviction for manufacture of a controlled substance requires the State to prove

beyond a reasonable doubt that the accused manufactured marijuana and knew the

substance manufactured was marijuana. RCW 69.50.401(2)(c). "Manufacture" means

"the production, preparation, propagation, compounding, conversion, or processing of a

controlled substance ... and includes any packaging or repackaging of the substance or

labeling or relabeling of its container." RCW 69.50.101(s). "Production" includes the

"manufacturing, planting, CUltivating, growing, or harvesting of a controlled substance."

RCW 69.50.101(gg).

       Servando Alonso Flores argues that State v. Olson, 73 Wash. App. 348, 869 P.2d
110 (1994), supports dismissal of his conviction for manufacturing marijuana. In Olson,

this court held that sufficient evidence supported David Olson's conviction for

manufacturing marijuana. The State provided evidence that officers observed Olson visit

                                            13 

No. 32306-4-III
State v. Flores


the location of a marijuana grow operation on two occasions; that Olson retrieved a

hidden key in order to access the location; and that items connected to the grow operation

carried Olson's fingerprints. Based on this evidence, the court determined that evidence

was sufficient to establish that Olson knowingly participated in the grow operation.

       In the case on appeal, the evidence sufficed for a jury to find the elements of

marijuana manufacturing beyond a reasonable doubt. In its search of the mobile home,

task force officers found forty nine baby marijuana plants in a chicken coop outside the

mobile home, marijuana grow supplies inside the mobile home, and evidence that Flores

inhabited one of the bedrooms in the mobile home. The State presented even more

incriminating evidence with the officers' observing marijuana plants of the same age as

those in the chicken coop at Flores' feet in the truck in which he arrived at the Quincy

mobile home. Although some evidence was circumstantial, the jury could reasonably

infer Flores' knowing participation in the manufacture of marijuana.

                                     CONCLUSION

       We affirm the trial court's denial of Servando Flores' motion to suppress and his

conviction for manufacturing marijuana.

       A majority of the panel has determined this opinion will not be printed in the




                                            14 

No. 32306-4-II1
State v. Flores


Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.



                                                  ~~J.,3'
WE CONCUR:




                                           15